Citation Nr: 1630747	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM).  

2.  Prior to November 24, 2009, entitlement to an initial disability evaluation in excess of 20 percent for lumbar strain and mechanical low back pain; on and after November 24, 2009, entitlement to an initial disability evaluation higher than 40 percent.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  The Veteran began service in the Puerto Rico National Guard in 2005.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from August 2007, October 2007 and August 2010 rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Board notes that although the issues certified to the Board are entitlement to a disability evaluation higher than 40 percent for lumbar strain and mechanical low back pain and entitlement to an effective date, prior to November 24, 2009, for the assignment of the 40 percent evaluation, the Board finds that the appeal has been pending since the grant of service connection and the initial assignment of a 20 percent evaluation in the August 2007 rating decision.  In this regard, following the submission of a Notice of Disagreement (NOD) with the initial evaluation assigned, a Statement of the Case (SOC) was issued in August 2008, and the Veteran submitted a VA Form 9 in November 2008, noting ongoing VA outpatient treatment.

In addition, and although the RO notified him in a March 2009 letter that the Form 9 was not timely filed, evidence associated with the claims folder in April 2010 included VA treatment records, dated in September 2008, noting chronic low back and an altered gait.  These records were constructively of record within the expiration of the appeal period, i.e., within 60 days of the August 2008 SOC, and the evidence is new and material, particularly since no abnormal gait was reported on VA examination in June 2007, upon which the initial 20 percent evaluation was based, and precluded the August 2007 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In light of the fact that the appeal has been pending since the initial grant of service connection, the issue of whether an effective date, prior to November 24, 2009, for the assignment of the 40 percent evaluation is moot.  As such, the issues are as reflected above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the lumbar spine evaluation, remand is required for an adequate examination.  In Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, an April 2015 VA examiner addressed the Veteran's lumbar spine disability with respect to weight-bearing and nonweight-bearing testing.  It also appears that he performed range of motion testing of the Veteran's lumbar spine.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's lumbar spine.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.  

Regarding the Veteran's service connection for his DM, the Board notes that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board previously remanded this issue in September 2012 to verify the Veteran's dates of Active Duty (ACDUTRA) and Inactive Duty (INACDUTRA) service.  The Board notes that although the Veteran's military personnel records and medical records were obtained for his period of National Guard Service between 2005 and 2006, there is no verification of record with regard to whether the Veteran's National Guard service was ACDUTRA or INACDUTRA.  The Veteran has alleged onset during a period of ACDUTRA.  Accordingly, the issue is remanded to obtain such.  

Regarding his entitlement to TDIU, the Veteran is service connected for a low back disability (currently at 40 percent).  The Veteran does not meet the scheduler criteria of TDIU, as his combined rating is only 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a TDIU rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  However, the Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran has a high school education.  He has a history of working at a perfume factory, and recently worked as a USPS clerk.  The Veteran reported that he is unable to work as a result of his low back disability.  In an April 2012 opinion Dr. N.O. opined that the Veteran's back condition would functionally impair him by restricting his ability to sit for prolonged periods, stand for prolonged periods and lift or carry anything.  Furthermore, in an April 2015 VA opinion an examiner opined that the Veteran's lumbar spine condition would preclude the Veteran from working any job, to include any sedentary work.  Although the Veteran does not meet the scheduler criteria for TDIU, the evidence he has submitted indicates that he may be entitled to TDIU on an extraschedular basis.  Thus, the Board is required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.   38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department
offices, to include the Veteran's National Guard unit, to verify the precise dates of all periods of active duty for training and inactive duty training in the Army National Guard.  All efforts in this regard and all responses should be documented in the claims folder.  

2.  Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


